DETAILED ACTION
This office action is in response to the amendments to the claims filed on 04 May 2022.  Claims 1 – 10 and 13 – 16 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The previously made objection to the title is hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 15, the phrase “less than 5 %” in Line 2 is not supported by the originally filed disclosure, and therefore constitutes new matter.  Paragraph [0052] of the specification clearly states that characteristics similar to Figure 2A are exhibited when fp2 = 1.05 x fp1, therefore the invention works equally well for “equal to 5 %”.  There is no explicit disclosure in the specification for the difference in frequencies being less than 5 % of the first frequency.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 16, the phrase “combined maximum” in Line 3 is not clear as to what it means and is therefore indefinite.  Paragraph [0050] of applicant’s specification discloses maximum flow rate for each pump, therefore for the purpose of prior art analysis, as best understood, it will be assumed that “combined maximum flow rate” will replaced with --higher than a maximum flow rate of each of the first piezoelectric pump and the second piezoelectric pump--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1).

In Re Claim 1, Vogeley discloses A pump device (Figure 3(I)1 embodiment only) comprising: 
a first piezoelectric pump (“14(1)1”); a second piezoelectric pump (“14(1)n”) (Column 10, Lines 54 – 62; Figure 3(I)1);
and a driving circuit (18) configured to drive the first piezoelectric pump (“14(1)1”) and the second piezoelectric pump (“14(1)n”) together at a driving frequency, the driving frequency being the same for the first piezoelectric pump (“14(1)1”) and the second piezoelectric pump (“14(1)n”) (Column 17, Lines 5 – 8; Figure 3(I)1),
 wherein: the first piezoelectric pump (“14(1)1”) and the second piezoelectric pump (“14(1)n”) are electrically connected in parallel with each other and in series to the driving circuit (18)(Column 11, Lines 9 – 12; Column 17, Lines 5 – 8; Figure 3(I)1).
However, Vogeley does not disclose that the first/second pumps are driven at the first/second frequency when singly driven, and that a difference between the first frequency and the second frequency is less than a predetermined amount.
Nevertheless, Tomita discloses A pump device (Figure 21 embodiment only) comprising: 
a first piezoelectric pump (170A, detailed view shown in Figure 9, see paragraph [0064]) driven at a first frequency (“f1”; paragraph [0115]) when singly driven (paragraph [0117] discloses that plural pumps are sequentially driven, the driving frequency matches the natural frequency of each pump; paragraph [0101]: “whereby it is possible to control the drive frequency at the natural frequency of the piezoelectric element 37 and increase (maximize) the discharge rate”; see also paragraph [0113] that  discloses that plural pumps are connected in parallel); (170A-E are piezoelectric pumps because each is described as a cooling device in  paragraph [0113], Figure 8 is a detailed view of the cooling device which labels the piezoelectric pump as 31 – see paragraph [0064], Figure 9 shows a perspective view of the piezoelectric pump, so Figure 9 is the exploded view of what is shown in Figure 21 as 170A),
a second piezoelectric pump (170C, detailed view shown in Figure 9, see paragraph [0064]) driven at a second frequency (“f3”; paragraph [0115]) when singly driven (paragraph [0117] discloses that plural pumps are sequentially driven, the driving frequency matches the natural frequency of each pump; paragraph [0101]: “whereby it is possible to control the drive frequency at the natural frequency of the piezoelectric element 37 and increase (maximize) the discharge rate”; see also paragraph [0113] that  discloses that plural pumps are connected in parallel); (170A-E are piezoelectric pumps because each is described as a cooling device in  paragraph [0113], Figure 8 is a detailed view of the cooling device which labels the piezoelectric pump as 31 – see paragraph [0064], Figure 9 shows a perspective view of the piezoelectric pump, so Figure 9 is the exploded view of what is shown in Figure 21 as 170A),
and a difference between the first frequency (“f1”) and the second frequency (“f3”) is less than a predetermined amount (the predetermined amount, for example, being equal to f1 – f4; because f1 > f2 > f3 > f4 as stated in paragraph [0115]).  Note that frequency is a variable that affects the resulting flow rate of the pump and has therefore been established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the first and second piezoelectric pumps of Vogeley such that they are driven at a respective first and second frequency when singly driven, wherein a difference between the first frequency and the second frequency is less than a predetermined amount as taught by Tomita for the purpose of achieving a desired different output from each pump, thus efficiently cooling specific regions based on cooling requirements of that region.  Different electronic components have different heating values and therefore require different levels of cooling (paragraphs [0116] and [0117] of Tomita).  Although the claimed limitations are disclosed by the recited combination of references above, Applicant shall note that in an apparatus claim the operational limitations “driven at a first frequency when singly driven”, ”driven at a second frequency when singly driven” and “drive the first piezoelectric pump and the second piezoelectric pump together at a driving frequency” do not carry patentable weight – see MPEP 2114-II.  It appears the first frequency and the second frequency is the natural frequency of the first piezoelectric pump and the natural frequency of the second piezoelectric pump respectively, however the claim language is extremely broad and this aspect of the invention is not positively claimed.

In Re Claim 2, Vogeley and Tomita disclose all the limitations of Claim 1, and Tomita further discloses that the driving frequency is equal to the first frequency (“f1”), the second frequency (“f3”), or a predetermined frequency (“f2”) between the first frequency (“f1”) and the second frequency (“f3”)(paragraphs [0115],[0117]).

In Re Claim 4, Vogeley and Tomita disclose all the limitations of Claim 1, and Tomita further discloses that the first piezoelectric pump (170A) is configured to pump at a first maximum flow rate when driven at the first frequency (“f1”), and the second piezoelectric pump (170C) is configured to pump at a second maximum flow rate when driven at the second frequency (“f3”)(paragraph [0101]: “it is possible to control the drive frequency at the natural frequency of the piezoelectric element 37 and increase (maximize) the discharge rate”, Figure 21).


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1) and further in view of Chen (PG Pub US 20180108825 A1).

In Re Claim 3, Vogeley and Tomita disclose all the limitations of Claim 1, and although Tomita further discloses a frequency of approximately 24 KHz (in paragraph [0101]), Tomita does not disclose that a difference between the first frequency (“f1”) and the second frequency (“f3”) is +/- 5% of the first frequency (“f1”). 
Nevertheless, Chen discloses the following three different frequencies for three different piezoelectric pumps in paragraph [0005]: 95 kHz, 100 kHz and 105 kHz.  When the first frequency is selected to be 100 KHz and the second frequency is selected to be 105 KHz, the difference between the first frequency and the second frequency (equal to 5 kHZ) is 5 % (5 kHz/100 kHz) of the first frequency 100 KHz, which is in the claimed range.  Note that frequency is a variable that affects the resulting flow rate of the pump and has therefore been established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the claimed range for the two pumps of Vogeley/Tomita, in light if the teachings of Chen, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In Re Claim 16, the device of Vogeley in view of Tomita and Chen discloses the claimed limitations as best understood, because paragraphs [0049] and [0050] of Applicant’s specification disclose that for frequencies that satisfy the formula in paragraph [0049], the sum of the flow rates of the two pumps is higher than the maximum flow rates of each individual pump as stated in paragraph [0050].  The frequency values disclosed by Chen clearly satisfy the formula in paragraph [0049] of Applicant’s specification, as discussed in Claim 3.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1) and further in view of Ha (PG Pub US 20070029896 A1).
In Re Claim 5, Vogeley and Tomita disclose all the limitations of Claim 1, and Tomita further discloses that the driving frequency is within a predetermined range (from “f1” to “f5” - paragraphs [0115] and [0117]), and Vogeley discloses that a current flows through a parallel circuit that comprises the first piezoelectric pump (“14(1)1”) and the second piezoelectric pump (“14(1)n”) connected in parallel with each other (Column 11, Lines 9 – 12 wherein the parallel connection is disclosed; Figure 3(I)1 shows the circuit).  However, Vogeley and Tomita do not disclose that the frequency range comprises a frequency at which maximum current flows through the circuit.
Nevertheless, Ha discloses a common drive circuit (320) for a first piezoelectric actuator (330a) and a second piezoelectric actuator (330d).  The desired driving frequency is determined to be the frequency at which the maximum current flows through the actuators (330a, 330d) (paragraph [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the driving frequency range of Vogeley / Tomita to include a frequency at which maximum current flows through the parallel circuit as taught by Ha for the purpose of enhancing the driving efficiency (paragraph [0021] of Ha).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1) and further in view of Ha (PG Pub US 20070029896 A1) and as evidenced by Gofman (PG Pub US 20030222535 A1).
In Re Claim 6, Vogeley, Tomita and Ha disclose all the limitations of Claim 5, the maximum current disclosed by Ha means that the impedance is lowered to a near minimum value as evidenced by Gofman in paragraph [0037] {“Concurrently, at the lowest impedance value, the driver current reaches its highest point”} and Figure 1.  Therefore the desired driving frequency of Ha (which is when maximum current flows) must be based on the impedance of the actuators circuit (also see paragraph [0005] of Gofman).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1) and in view of Lewis (PG Pub US 20150236236 A1) and further in view of Sherrit (PG Pub US 20160252406 A1).
In Re Claims 7 and 8, Vogeley and Tomita disclose all the limitations of Claim 1.  Further, the driving circuit (18) of Vogeley must have an output impedance, and the piezoelectric actuator driven pumps (“14(1)1”, “14(1)n”) must have an input impedance.  However, they do not disclose that the output impedance of the driving circuit is equal to or less than 1 % of the input impedance of the piezoelectric actuator driven pumps.
Nevertheless, Lewis discloses a driving circuit (20) for a piezoelectric actuator (90, paragraph [0075]; Figure 3), wherein the driving circuit (20) has an output impedance of less than 0.5 Ohms (paragraph [0038]; Figure 3).  Therefore 0.5 Ohms reads on an impedance threshold as claimed.  Note that the output impedance is a variable that affects the resulting operation of the piezoelectric actuator, and is therefore established as a result effective variable.
Additionally, Sherrit discloses a piezoelectric actuator (202; Figure 6; paragraph [0031]; paragraph [0006] states that a piezoelectric actuator is one type of piezoelectric resonator) that has an input impedance of at least 50 Ohms (paragraph [0006]).  Note that the input impedance is a variable that affects the resulting operation of the piezoelectric actuator because the impedance corresponds to the resonance frequency which in turn corresponds to the temperature in the subsurface borehole, so changes in impedance correspond to changes in temperature (see paragraph [0007], lines 14 – 18), and is therefore established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the output impedance of the driving circuit of Vogeley to be less than 0.5 Ohms as taught by Lewis and to design the input impedance of the piezoelectric actuator driven pumps of Vogeley to be at least 50 Ohms as taught by Sherrit because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the modified apparatus, the impedance threshold (0.5 Ohms of Lewis) is 1 % of the input impedance (50 Ohms of Sherrit).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1) and further in view of Sherrit (PG Pub US 20160252406 A1).

In Re Claim 9, Vogeley and Tomita disclose all the limitations of Claim 1, and the first and second piezoelectric actuator driven pumps (“14(1)1”, “14(1)n”) of Vogeley must have an impedance at the driving frequency.  However, they do not disclose that the impedance is less than 200 Ohms.
Nevertheless, Sherrit discloses a piezoelectric actuator (202; Figure 6; paragraph [0031]; paragraph [0006] states that a piezoelectric actuator is one type of piezoelectric resonator) that has an impedance of at least 50 Ohms (paragraph [0006]) which is in the claimed range.  Note that the impedance is a variable that affects the resulting operation of the piezoelectric actuator, and is therefore established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the first and second piezoelectric actuator driven pumps of Vogeley to have an impedance of less than 200 Ohms as taught by Sherrit because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In Re Claim 10, Vogeley, Tomita and Sherrit disclose all the limitations of Claim 9, although they disclose that the impedance of the first and second piezoelectric actuator driven pumps have an impedance equal to or greater than 50 Ohms, they do not disclose that the impedance of the first and second piezoelectric actuator driven pumps have an impedance equal to or greater than 100 Ohms.  Nevertheless, designing the impedance to be greater than or equal to 100 Ohms instead of 50 Ohms would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1) and further in view of Sunaga (US Patent 8,314,531 B2).

In Re Claim 13, Vogeley and Tomita disclose all the limitations of Claim 1, and Vogeley further discloses a driving circuit (18) and the parallel circuit (Figure 3(I)1) comprising the first and second piezoelectric pumps (“14(1)1”,“14(1)n”) connected in parallel (Column 11, Lines 9 – 12), however they do not disclose that the driving circuit comprises the claimed combination of an amplifying circuit, phase inverting circuit, resistance element, differential circuit and filter circuit.
Nevertheless, Sunaga discloses a driving circuit (the embodiment of Figures 5 and 6 only) that comprises: 
an amplifying circuit (A23) configured to output a first driving signal to a piezoelectric pump (“a”) (Column 6, Lines 36 – 43; Column 6, Lines 12 – 16; Figure 5), 
a phase inverting circuit (A22) configured to invert a phase of the first driving signal and to output a second driving signal to the piezoelectric pump (“a”)(Column 6, Lines 44 – 51; Figure 5), 
a resistance element (R30) that is connected between a circuit branch comprising the piezoelectric pump (“a”) and the amplifying circuit (A23) (Column 6, Lines 54 – 56; Figure 5),
a differential circuit (A24) to which a voltage across the resistance element (R30) is input (Column 6, Lines 54 – 56; Figure 5, also see Column 5, Lines 19 – 20: “differential amplifier circuit”), and
a filter circuit (BPF) configured to remove a harmonic component from an output of the differential circuit (A24), configured to act on the piezoelectric pump (“a”), and configured to supply an output of the filter circuit (BPF) to the amplifying circuit (A23)(Column 6, Lines 57 – 67; Column 7, Lines 7 – 21; Figure 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the drive circuit for the first and second piezoelectric pumps of Vogeley with the drive circuit of Sunaga because they both perform the same function of providing a drive signal at optimum frequency, and it is a matter of substituting one drive circuit with another: one being the drive circuit of Vogeley, and the other being the drive circuit of Sunaga; and substituting one known drive circuit with another known drive circuit, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art - "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale B).

In Re Claim 14, Vogeley, Tomita and Sunaga disclose all the limitations of Claim 13, and the first and second piezoelectric pump of Vogeley must have an impedance, and the filter circuit of Sunga must also have an impedance.  The resonant driving frequency is determined by Vogeley based on the impedance of the entire system (Column 33, Lines 54 – 65; Column 34, Lines 46 – 52) which therefore must include the impedance of the pumps and the filter circuit.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vogeley (US Patent 7,287,965 B2) in view of Tomita (PG Pub US 20090167109 A1) and further in view of Hirata (PG Pub US 20090232683 A1).
In Re Claim 15, Vogeley and Tomita disclose all the limitations of Claim 1, and although Tomita further discloses a frequency of approximately 24 KHz (in paragraph [0101]), Tomita does not disclose that a difference between the first frequency (“f1”) and the second frequency (“f3”) is less than 5% of the first frequency (“f1”). 
Nevertheless, Hirata discloses in paragraph [0068]/Table 1 two other options for the frequency: 24.4 KHz or 25.5 KHz. When the first frequency is 24.4 KHz and the second frequency is 25.5 KHz, the difference between the first frequency and the second frequency (equal to 1.1 KHZ) is 4.5 % (1.1/24.4) of the first frequency 24.4 KHz., which is in the claimed range.  Note that frequency is a variable that affects the resulting flow rate of the pump and has therefore been established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the claimed range for the two pumps of Vogeley/Tomita, in light if the teachings of Hirata, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Response to Arguments
Applicant has argued on Page 7 of applicant’s response that “There is nothing in the cited prior art suggesting the combination of cited references. Vogeley Fig. 3I(2) and col. 11, 11. 13-17, describe a pulse generator 100(2) that produces different PWM-A and PWM-B digital pulses. Additionally, Vogeley Fig. 4 indicates that these pulse signals have the same frequency but different phase. That is, Vogeley describes using signals with the same frequency but different phases to drive a plurality of piezoelectric pumps”
Examiner’s Response: This argument relates to the embodiment of Figure 3I(2), whereas the embodiment relied upon by the examiner is Figure 3I(1) where clearly the same PWM signal is provided to BOTH piezoelectric pumps 14(1)1 and 14(1)n, see Column 1, Lines 5 – 9 of Vogeley.  All arguments related to the Fig 3I(2) embodiment, such as the arguments in the last paragraph on Page 7 of applicant’s arguments, are therefore moot.

Applicant has argued on Page 7 of applicant’s response that “The combination of Tomita and Vogeley would result in using signals with different phases for pumps having the same natural frequency, and different driving signals for pumps having different natural frequencies. This is not the same as driving a first pump at a first frequency, driving a second pump and a second frequency, and driving both pumps at a driving frequency as recited by claim 1”.
Examiner’s Response: First of all, “driving a first pump at a first frequency, driving a second pump and a second frequency, and driving both pumps at a driving frequency” are operational limitations that do not structurally distinguish over the prior art in an apparatus claim.  Further, MPEP 2145, Section IV states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Vogeley was relied upon to disclose that the both pumps are driven at the same driving frequency.  Tomita was relied upon for disclosing that the first pump is driven at a first frequency (equal to the natural frequency of the first pump) when singly driven, and the second pump is driven at a second frequency (equal to the natural frequency of the second frequency) when singly driven.  There is no disclosure in either Tomita or Vogeley that “would result in using signals with different phases for pumps having the same natural frequency” as alleged because 1) the pumps of Tomita have different natural frequencies and 2) there is no disclosure in Vogeley that requires all the pumps to have the same natural frequency.  Note additionally, that although the claimed limitations are disclosed by the combination of Vogeley and Tomita, the limitations: “driving a first pump at a first frequency, driving a second pump and a second frequency, and driving both pumps at a driving frequency” are a manner of operation and do not structurally distinguish over the prior art – see MPEP 2114-II.

Applicant has argued on Page 7 of applicant’s response that “Further, nothing in either reference suggests using the same driving signal frequency for pumps having different natural frequencies. Tomita [0115] specifically describes using a different frequency for each pump because of the pump's natural frequency. Vogeley is silent on natural frequencies of the pump devices”.
Examiner’s Response: Column 47, Line 56 – Column 48, Line 3 of Vogeley discloses that the drive frequency can be varied to optimize the efficiency, which implies that the drive frequency does not have to be equal to the natural frequency of any of the piezoelectric pumps.  So the same driving signal frequency can be used for pumps having a different natural frequency, since that would optimize efficiency.

Applicant has argued on Page 8 of Applicant’s response that “Nothing in the prior art discusses a percentage of impedance threshold between an output impedance and an input impedance, let alone recognizes impedance threshold as a result effective variable.”.
Examiner’s Response: Lewis establishes output impedance as a result effective variable because it’s value must be low (less than 0.5 ohm) as stated in paragraph [0038].  Since the output impedance of Lewis is low, it could be less than the input impedance as claimed.  Sherrit establishes input impedance as a result effective variable because its value must be at least 50 ohms as stated in paragraph [0031].  Since both the input impedance and output impedance are result effective variables, their difference (impedance threshold) must also be a result effective variable.  Note that Lewis does not limit the values of input impedance of the piezoelectric actuator, and Sherrit does not limit the value of output impedance of the drive circuit, therefore neither reference teaches away from the claimed impedance threshold.  None of the prior art suggests that an output impedance of less than 0.5 ohms for the driving circuit would be unsuitable for an input impedance of at least 50 ohms for a piezoelectric device.  Note further that it well known that output impedance of drive circuits are low compared to input impedance of piezoelectric actuators (for evidence thereof, see Blandino, paragraph [0030]).

Applicant has argued on Page 8 of Applicant’s response that “Furthermore, the action combines arbitrary impedance numbers from two different references as teaching the impedance threshold is 1% of the input impedance. Using two unrelated impedance numbers from two different references does not teach a specific percentage of impedance threshold”.
Examiner’s Response: The referenced numbers are not “arbitrary” as alleged because a range of suitability is disclosed by each reference (less than 0.5 ohms in Lewis, at least 50 ohms in Sherrit), not just a specific number.  Furthermore, both references relate to piezoelectric devices, therefore they are not “unrelated” as alleged.

Applicant has argued on Page 8 of Applicant’s response that “Additionally, the action cites to Lewis as teaching a portable high power ultrasound system that uses a piezoelectric ceramic as a transducer and Sherrit as teaching a piezoelectric actuator that is used to measure temperature of the environment by referencing the resonance frequency of the piezoelectric resonator. These applications are vastly different than using a piezoelectric element as a pump”.
Examiner’s Response: Although the piezoelectric elements of Lewis and Sherrit have different uses, piezoelectric elements are also used to drive pumps, therefore they are not “vastly different” as alleged.  There is no evidence in the cited references that the intended use of a piezoelectric element would radically alter its impedance characteristics.

Applicant has argued on Pages 8 – 9 of Applicant’s response that “However, Sherrit teaches a piezoelectric resonator with a baseline impedance of approximately 50 Ohms. This is not the same as the impedance of a piezoelectric pump at a driving frequency”.
Examiner’s Response: The claim does not exclude baseline impedance from the broadest interpretation of “impedance”.  There is no claimed formula that links the drive frequency to the impedance, so the claim even allows for baseline impedance to remain constant for all values of drive frequency.  The piezoelectric actuator of Sherrit is clearly capable of providing at least 50 ohms impedance (paragraphs [0006] and [0031]), and the value is not limited by drive frequency in any way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746       

/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        13 July 2022